Gamble, Judge,
delivered the opinion of the court.
1. The plaintiff having sued the defendant for entering upon a certain tract of land and carrying away a quantity of wood, the defendant answered, denying the fact of entry and the fact of carrying away the wood. The verdict was for damages generally. The value of the wood was not found. The court. *515after tbe verdict, trebled tbe damages, under tbe statute to prevent trespasses. R. C. 1068. Tbe party injured by tbe trespasses enumerated in tbe statute, is entitled to recover treble tbe value of the thing injured, broken, destroyed or carried away. To authorize tbe court to treble tbe value, tbe single value must be found by the jury. Here tbe verdict is for damages for tbe entire trespass, by entering upon tbe land as well as by carrying away tbe wood. The court could not, in such case, treble the damages. This question was settled in Ewing v. Leaton, 17 Mo. Rep. 465.
The judgment will be reversed, with tbe costs in this court, with tbe concurrence of the other judges, and judgment will be rendered in this court upon tbe verdict for tbe damages and tbe eosts in tbe court below.